Citation Nr: 0027287	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
(1999).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.  In June 1999, the Board remanded the 
case to obtain additional evidence.  The development has been 
undertaken, and the case is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim. 

2. The veteran was born in October 1955.  He has at least ten 
years of high school education and was last employed in 1997.  

3.  The veteran's primary disabilities are degenerative 
changes of the lumbar spine and major depression (depression, 
schizophrenic episode).  He also has hearing loss, eye 
conditions (myopia, presbyopia, conversion insufficiency, 
mild ptosis, and suspect glaucoma), tinnitus, hypertension, 
degenerative spondylosis of the cervical spine, 
chondromalacia patella of the left knee, fracture of the 
proximal phalanx of the left fifth finger, and asthma.  The 
combined rating for these nonservice-connected disabilities 
is 20 percent.

4.  The veteran's disabilities which are not due to his own 
misconduct do not permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
education, and occupational history.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
nonservice-connected pension, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran is not permanently and totally disabled for 
VA disability pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 
3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 
4.25, 4.27 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In October 1978, the veteran was hospitalized for an acute 
schizophrenic episode and possible toxic psychosis due to 
drugs.  He had recently been involved in a shooting incident.  
He had been arrested and was out on bond.  He denied drug or 
alcohol abuse, but said he drank as much as a fifth of liquor 
a day to calm his nerves.  He was discharged against medical 
advice after 14 days in hospital.

The veteran had a VA psychiatric evaluation in November 1980.  
At the time, he was incarcerated.  He reported that he had 
been smoking marijuana and drinking a pint of whiskey a day 
in 1978 when he noticed difficulties from time to time with 
trembling.  The veteran reported that he had gone to school 
through the 11th grade and had then gotten his general 
equivalency diploma (GED).  The impression was that he had no 
mental disorder at the time of the examination, and that he 
would be employable if he were not incarcerated.  An acute 
schizophrenic episode was considered secondary to alcohol and 
marijuana, and it was considered resolved.

The RO obtained the veteran's treatment records from Wayne 
Kohn, D.O., and Mercy Family Care Center.  In June 1994, the 
veteran had undergone an x-ray and computerized tomography 
(CT) without contrast of the lumbar spine.  On x-ray, the 
impression was negative lumbar spine.  On CT scan, the 
impression was diffuse degenerative changes (minimal).  There 
was no evidence of herniated disc, spinal canal stenosis or 
compromise of the free exit of the nerve roots.  Another CT 
in January 1996 of the lumbar spine was again negative, with 
no significant change from the June 1994 CT scan.  Assessment 
on physical examination in January 1996 was exacerbation of 
low back pain, osteoarthritis of the lumbar spine, and 
thoracolumbar paraspinal spasm.  The veteran apparently did 
not attend scheduled physical therapy.

In 1997, the veteran submitted a claim for pension.  He 
claimed a mental health condition, chronic asthma, recurring 
chest pain, impaired vision, chronic back condition, impaired 
hearing in the left ear, and hypertension.  VA 
hospitalization summary for May 1997 showed a discharge 
diagnosis of dysthymic disorder and global assessment of 
functioning (GAF) of 50.  Diagnoses noted but not treated 
were chronic pain, back and neck; history of left eye injury 
and left ear injury; rule out polysubstance abuse.  On 
physical examination, there were no abnormal findings except 
a scar on the left wrist.  Blood pressure was 150/82.

From May to August 1997, the veteran was admitted to the 
homeless veteran's domiciliary program.  He received an 
irregular discharge because he did not comply with his 
treatment program.  The notes from the homeless program show 
that the veteran was being prepared to enter the workplace.  
The records do say that the veteran was and is employable, 
but that he was in need of vocational assistance.  

Also included in these notes are repeated complaints of and 
treatment for lower back pain.  A June 1997 record chronicles 
the complaint and reflects the opinion that the veteran might 
experience less back pain if he exercised more, stopped 
smoking, and lost weight.  Another June record shows 
treatment for ear wax; after treatment, the veteran's hearing 
was judged to be adequate - although some loss was noted.  
Around this same time, the records reflect that the veteran 
was receiving some treatment for hypertension and depression.  
The veteran's blood pressure was reported as 150/82.

During the veteran's participation in the domiciliary 
program, he underwent audiological evaluation in July 1997.  
Right ear hearing thresholds were 15 at 500 Hertz (Hz); 10 at 
1000 Hz; 25 at 2000 Hz; 25 at 3000; and 20 at 4000.  Left ear 
hearing thresholds were 20 at 500 Hz; 15 at 1000 Hz; 25 at 
2000 Hz; 35 at 3000 Hz; and 35 at 4000 Hz.  Speech 
recognition scores were 100 percent in each ear.  Mild mixed 
hearing loss on the left was diagnosed.  This did not, 
according to the audiologist, inhibit the ability to 
communicate or require amplification.

Social Security records have been obtained.  Most of the 
Social Security records deal with medical complaints made by 
and evaluations done on the veteran prior to 1997.  In 
January 1994, the veteran was evaluated by a neurologist for 
a state disability determination program.  He complained of 
low back pain that he related to an injury on the job for a 
sand company in 1986.  On examination, he was not cooperative 
and tended to magnify his symptomatology.  Cervical spine 
range of motion was normal, and lumbar spine range of motion 
was just mildly limited.  The examiner stated that straight 
leg raising was positive at 30 degrees, and when the examiner 
flexed the big toe, the veteran complained of increasing low 
back pain, which was anatomically impossible.  The examiner 
noted no evidence of objective or focal signs to support the 
low back complaints.  The diagnosis was chronic back pain 
with a strong psychogenic component and question of a 
fictitious illness in which psychological factors are 
strongly superimposed on physical complaints on a conscious 
basis.  

In April 1994, he had a psychological evaluation for a state 
disability determination program.  He reported that he wanted 
to be alone and that he had last worked in 1993 at a factory, 
and that he quit because he did not want to be around anyone 
else.  Other than a history of hospitalization for 
psychiatric treatment in 1978, he reported no other history 
of mental health problems.  He was relaxed during the 
interview, but was socially inappropriate.  He was vague 
about any symptoms and wanted only to discuss sexual 
problems.  He appeared to have no motivation and to exert no 
effort with respect to various tests administered.  He made 
no mention of a back problem for which he had recently been 
evaluated.  He did not appear to meet the criteria for 
diagnosis of a mental disorder.  The diagnosis on Axis I was 
sexual disorder and on Axis II was personality disorder.  
Prognosis for stable employment was very poor, considering 
that the veteran had never worked longer than a year.  

In March 1995, the veteran had another evaluation for the 
state disability determination program.  He reported 
emotional distress from childhood and a history of drinking 
since age 10.  He felt he could not cope without alcohol.  He 
said he drank a fifth of whiskey daily for the past nine 
years.  He used marijuana depending upon how much money he 
had available, and he smoked cocaine.  He reported that he 
had been hospitalized for substance abuse treatment at a VA 
hospital after service and denied any outpatient or inpatient 
psychiatric treatment.  He denied psychotic symptoms.  He 
said he was depressed, but he did not meet diagnostic 
criteria (DSM-IV) for depression.  Diagnoses were alcohol 
dependence, cocaine dependence, and cannabis abuse on Axis I, 
and dependent personality disorder traits on Axis II.  The 
prognosis for employment was good if he were motivated for 
employment and to enter a substance abuse treatment program.  

The veteran had another disability program evaluation in 
September 1995.  He reported pain in his back since an injury 
in 1985.  He denied any problems with alcohol, and said he 
did not use street drugs.  He reported working for two months 
in 1993 for a boat company.  He said his longest employment 
was for a chemical company for three years, and that he had 
had more than 10 short-term jobs in his adult life.  He 
described his health as pretty normal and denied having any 
surgeries, illnesses, or diseases that required medical 
attention in the past.  He lived with a woman in a 
relationship since 1993.  He denied having close friends.  He 
had no contact with a son from a previous relationship, and 
he said his relationship with his siblings was fine, but he 
did not see them.  He spent most of his time reading or 
visiting a neighbor.  He helped with household chores.  He 
was ambulatory, had no posture or gait problems, and did not 
wear glasses.  There were no signs of physical discomfort.  
Appearance was good, and he ate three meals a day and bathed 
twice a day.  He was in contact with reality and no motor 
problems were noted.  Thinking was relevant, logical, and 
connected.  He denied blackouts, delusions, hallucinations, 
paranoia, persecutory ideations or obsessions.  He denied 
feeling hopeless, useless or worthless.  He denied suicidal 
or homicidal thoughts.  He described no significant 
disturbance of sleep or appetite.  He denied depression, 
anxiety, fears, or phobias.  He denied loss of control when 
angry.  He was outgoing and friendly.  Tests were 
administered.  The Axis I diagnosis was pain disorder 
associated with psychological factors.  The Axis II diagnosis 
was IQ of 75, borderline mentally retarded.  Global 
assessment of functioning score was 55, and the potential for 
the claimant becoming gainfully employed was assessed as 
fair.

In October 1997,the veteran was assigned a GAF score of 40 
and was diagnosed with disorganized type schizophrenia.  The 
examiner stated that the veteran's "psychotic state and 
extremely poor intellectual functioning would make it 
difficult for him to hold a job unless he was continually 
being monitored and having instructions repeated time after 
time."  The veteran was granted SSA benefits due to paranoid 
schizophrenia and borderline intellectual functioning.

The veteran underwent numerous examinations in December 1999 
at the local VA medical center in order to determine the 
nature and severity of his nonservice-connected 
disabilities/conditions.  X-ray films of the veteran's hands, 
spine, and left knee were taken.  The assessments were normal 
knee, early degenerative cervical spondylosis, and a possible 
healed fracture of the little finger of the left hand.  The 
veteran's lumbar segment of the spine was within normal 
limits.

Also in December 1999, the veteran underwent a pulmonary 
examination on which no significant lung disease was detected 
clinically.  The examiner stated that the veteran probably 
suffered from mild asthma occasionally at night.  The veteran 
was not taking any medications for breathing problems and 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, and congestive heart failure was 
not found.  There were no findings indicative of past 
pulmonary embolism, respiratory failure, and ankylosing 
spondylitis restricting the veteran's breathing.  Pulmonary 
function tests were within normal limits.  

An orthopedic examination was also conducted at that time.  
The doctor stated that he had reviewed the January 1996 CT 
scan that showed moderate degenerative osteoarthritis in the 
facet joints.  The examiner reported that there were no 
significant changes since that study.

During the orthopedic examination, the veteran complained of 
pain in his lower back.  He said that activities such as 
bending, prolonged sitting, and lifting were "bothersome."  
Moreover, the veteran said that he experienced occasional 
pain that radiated into his legs, and said that walking 
helped relieve him of the pain.  The veteran said that he had 
no present complaints about his neck, hands, and left knee.

On physical examination, the veteran walked with an 
unremarkable gait pattern.  Range of motion test results were 
as follows:

Neck
	Right lateral rotation		55 
degrees
	Left lateral rotation		
	55 degrees
	Flexion				50 degrees
	Extension				30 degrees

Back
	Flexion				75 degrees
	Extension				35 degrees
	Right lateral bending		25 
degrees
	Left lateral bending			25 
degrees
	Right lateral rotation		30 
degrees
	Left lateral rotation		
	30 degrees

Left Knee
	0 - 135 degrees of range of motion

The examiner gave the following norms for range of motion of 
the neck and lower back:

Flexion	Cervical spine is 30 degrees 
and lumbar spine is 75 degrees
Extension	Cervical spine is 30 degrees 
and lumbar spine is 35 degrees
Rotation	Cervical spine is 55 degrees 
and lumbar spine is 35 degrees
Lateral bending	Lumbar spine is 40 degrees

Pain on motion was not noted for the neck and left knee.  
Pain was observed when the veteran's range of motion of the 
back was being tested.  Tenderness or spasms of the neck were 
not found.

With respect to the veteran's hands, there was no evidence of 
redness, heat, or swelling.  He was able to fully extend all 
of his fingers and his grip strength was excellent.  
Additionally, he was capable of making a fist and could 
oppose the thumb to the remaining fingertips with no 
limitations.  

The examination of the back revealed no tenderness or muscle 
spasms.  The veteran was also able to stand erect with no 
abnormalities observed.  

The examiner next examined the veteran's left knee.  No 
swelling or ligamentous instability was reported.  However, 
there was slight patellofemoral tenderness with a slightly 
positive patellar grind test on the left found.  McMurray 
testing was negative.

Neurological findings were normal, and reflexes and sensation 
were intact in the upper and lower extremities.  

Diagnoses were mechanical lower back pain and mild, 
asymptomatic chondromalacia of the patella of the left knee.  
Examination of the hands, fingers, and neck was within normal 
limits and did not produce a diagnosis of a particular 
disability.

Following the above examination, a cardiology examination was 
completed.  The veteran's blood pressure was measured and 
produced the below results:

Sitting			159/100
Standing		150/88
Lying			152/90

An EKG was normal.  The veteran was diagnosed with mild 
essential hypertension.  The doctor reported that the veteran 
was not on medication for the treatment of his hypertension.

On eye examination, the veteran was diagnosed to have 
hyperopia, presbyopia, mild bilateral ptosis, and convergence 
insufficiency.  The examiner noted that glaucoma was 
suspected but that there was insufficient evidence to give a 
positive diagnosis.  When asked to comment on the veteran's 
level of disability due to his eye conditions, the examiner 
said that it would be considered mild with basically no 
restrictions placed on the veteran from an ocular standpoint.

When the veteran's eyes were examined, the following results 
were obtained:


Right Near
Right Far
Left Near
Left Far
Uncorrected
20/30
20/20
20/30
20/20
Corrected
20/20
20/15
20/20
20/20

The veteran's fields of vision were found to be full to 
confrontation.  Slight bilateral ptosis was diagnosed.

A general medical examination was also accomplished at this 
time.  After examining the veteran's hearing and ears, his 
hearing was reported to be within normal limits.  The veteran 
did not complain of tinnitus, or ringing of the ears, or the 
inability to hear. 

In March 2000, the veteran underwent a psychiatric exam in 
order to determine whether he was suffering from a mental 
disorder.  The veteran told the doctor that although he had 
been previously prescribed medications for an unknown mental 
condition, he was not then taking the medications.  Moreover, 
he told the doctor that he was not particularly depressed and 
that he did not have any psychiatric complaints.  Concerning 
the veteran's mental status, the doctor wrote that the 
veteran was not very depressed, and although the veteran had 
mentioned hearing voices, the evidence was inconclusive 
concerning this point.  The doctor further wrote that the 
veteran was not severely depressed, psychotic, or manic.  A 
diagnosis of a history of major depression with psychotic 
features in good remission, and a global assessment of 
functioning (GAF) of 65 was given.  The examiner also wrote 
that the veteran was having minimal symptoms of depression, 
with some sleep problems.

The veteran's conditions and claimed conditions have been 
listed by the RO, and each has been assigned an evaluation.  
Noncompensable evaluations have been assigned for clinical 
depression (Diagnostic Code 9433); schizophrenic episode 
(Diagnostic Code 9200); hearing loss (Diagnostic Code 6100); 
eye condition (Diagnostic Code 6079); tinnitus (Diagnostic 
Code 6260); myopia, presbyopia, conversion insufficiency 
(Diagnostic Code 6079); glaucoma suspect (Diagnostic Code 
6013), ptosis (Diagnostic Code 6019); hypertension 
(Diagnostic Code 7101); degenerative spondylosis, cervical 
spine (Diagnostic Code 5003); chondromalacia patella, left 
knee (Diagnostic Code 5260); fracture, proximal phalanx, left 
fifth finger (Diagnostic Code 5227); and asthma (Diagnostic 
Code 6602).  Major depression has been assigned a 10 percent 
rating under Diagnostic Code 9434, and degenerative changes 
of the lumbar spine have been assigned a 10 percent rating 
under Diagnostic Code 5003.  The combined nonservice-
connected rating is 20 percent.


II.  Analysis

A claim for a nonservice-connected pension must be well 
grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  38 
U.S.C.A. § 5107 (West 1991); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
claims folder reveals that the appellant served for 90 days 
or more during a period of war; he alleges that he is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  Additionally, he has previously completed the 
requisite forms showing that he has income below a certain 
standard, and his nonservice-connected disabilities, when 
evaluated, may be at the requisite disability level needed 
for a nonservice-connected pension.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999) (criteria for well-grounded 
pension claims).  The Board finds the veteran's contentions 
plausible; therefore, he has presented a well-grounded claim.  

The veteran has undergone various VA medical examinations, 
each condition has been rated, and his medical records from 
the Social Security Administration and VA have been obtained.  
The facts relevant to this appeal have been properly 
developed, and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  


A.  Ratings

The Secretary of Veterans Affairs (Secretary) is required to 
adopt and apply a schedule of ratings for specific injuries 
or combinations of injuries that reflect reductions in 
earning capacity as a result of those injuries.  38 U.S.C.A. 
§ 1155 (West 1991).  The Schedule of Rating Disabilities is 
found at 38 C.F.R. Part 4.

1.  Psychiatric Disorders

The veteran currently has assigned noncompensable evaluations 
for clinical depression and schizophrenic episode, and a 10 
percent evaluation for major depression.  Pursuant to 38 
C.F.R. § 4.14, the evaluation of the same disability under 
various diagnoses will be avoided.  Clinical depression, 
major depression, and schizophrenia are evaluated pursuant to 
the same criteria.  While various psychiatric diagnoses have 
been shown on the rating code sheet and various such 
diagnoses have been suspected or diagnosed in the past, it is 
clear that the veteran denied psychiatric symptoms or 
complaints on his most recent VA examination.  Major 
depression in the past was felt by the examiner to be 
possibly related to alcohol or drug abuse.  At the time of 
the examination, minimal symptoms only of depression were 
noted.  The GAF was 65.  Under the rating criteria for 
psychiatric disorders, a noncompensable evaluation is 
appropriate for a mental condition that has been formally 
diagnosed but the symptoms of which are not severe enough to 
interfere with occupational or social functioning or to 
require continuous medication.  A ten percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  On 
VA examination, the veteran said he had not been taking 
medication for the past two years.  Because the VA examiner 
felt that the veteran would probably need to continue 
treatment and could possibly have exacerbations in the 
future, the ten percent rating for psychiatric disability 
appears appropriate.  Assignment of a 30 percent rating would 
require occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

It is clear that the veteran is currently suffering from, at 
most, mild symptoms of psychiatric disability.  It is also 
clear from a historical view of the claims file that he is 
not credible, and that his assertions as to symptomatology 
and history must be viewed with reference to objective data 
as much as possible.  On three examinations in connection 
with disability determinations in 1994 and 1995, the veteran 
reported inconsistent histories, endorsed entirely different 
symptoms, and presented an entirely different demeanor.

A GAF score of 61-70 is defined as "mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders, 31 
(4th ed., 1994).  Finally, the latest exam does not state 
that the veteran is unemployable as a result of his 
depression.  In comparing the veteran's present symptoms with 
those listed under Diagnostic Codes 9433 and 9434, it is 
clear that a disability evaluation no higher than 10 percent 
is warranted.

The RO has assigned a noncompensable evaluation for a 
"schizophrenic episode".  When the veteran was examined for 
Social Security Administration benefits, not only was he 
diagnosed with schizophrenia, but he was also given a GAF of 
40.  A GAF score of 31-40 is defined as "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders, 31 
(4th ed., 1994).  Moreover, the examiner reported that this 
condition, together with his intellectual abilities, made it 
difficult for the veteran to hold a job.  

However, when the veteran was examined again in March 2000, a 
diagnosis of schizophrenia was not given.  During that exam, 
he was not found to be agitated, paranoid, or suspicious.  He 
did not see things that were not there, and although he said 
that he heard a voice, the veteran was not specific when 
questioned about this possible manifestation.  Additionally, 
the veteran's attention and concentration were not 
distractible, he was not withdrawn, and no suicidal thoughts 
or ideations were elicited.  Social and industrial 
adaptability were not affected.

In applying the rating criteria to the veteran's condition, 
it is the conclusion of the Board that the veteran does not 
meet the threshold requirements for a compensable evaluation.  
Thus, it was proper for the RO to assign a noncompensable 
evaluation for this condition.

2.  Hearing loss and Tinnitus

The veteran has also been assigned a noncompensable 
evaluation for (bilateral) hearing loss and tinnitus.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests at 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran has not undergone audiological evaluation on VA 
examination for pension.  However, while participating in the 
domiciliary program, he was evaluated.  The audiological 
evaluation showed that he had word recognition of 100 percent 
in each ear.  He had slight mixed hearing loss in the left 
ear, however, none of the auditory thresholds at the 
pertinent frequencies were 40 decibels or greater, nor did he 
have thresholds above 26 decibels in at least three of the 
pertinent frequencies.  As this slight hearing loss in the 
left ear does not amount to a disability under applicable VA 
regulations, it could not be assigned a compensable rating.

During the course of the veteran's appeal, the rating 
criteria for tinnitus has changed.  The old criteria allowed 
for a 10 percent evaluation when there was persistent 
tinnitus that was a symptom of a head injury, concussion, or 
acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 
(1997).  Under the new criteria, recurrent tinnitus will be 
assigned a 10 percent disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 6260 (1999).

The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

In this instance, neither the old or the new criteria assist 
the veteran in obtaining a compensable evaluation for 
tinnitus.  The most recent general medical exam was negative 
for any complaints of either persistent or recurrent 
tinnitus.  The VA medical treatment records and those used by 
the SSA are also devoid of any complaints of either 
persistent or recurrent tinnitus.  Hence, under either of the 
criteria used, an evaluation in excess of zero percent would 
not be warranted.  

3.  Asthma

Another condition for which the veteran has been assigned a 
noncompensable evaluation is asthma.  This condition has been 
rated based on the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6602 (1999).  A 10 percent disability rating 
is warranted for FEV-1 of 71 to 80 percent predicted, or; 
FEV- 1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  The PFT conducted in 
December 1999 in conjunction with the VA pulmonary 
examination was normal.  The veteran does not have or require 
bronchodilator use.  These findings indicate that the veteran 
does not meet the initial criteria for a compensable 
evaluation.  The veteran has not sought treatment for this 
asthma, which was diagnosed more as a possibility than as a 
confirmed condition.  Hence, the assignment of a 
noncompensable evaluation by the RO for asthma is proper.

4.  Residuals of fracture of little finger

The veteran's left little finger has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5227 (1999).  Favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1999).  

Also, by analogy, a 10 percent evaluation for amputation of 
the little finger of the major or minor upper extremity is 
warranted if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5156 (1999).

The United States Court of Veterans Appeals (Court) discussed 
the rating schedule relating to finger disabilities at some 
length in Shipwash v. Brown, 8 Vet. App. 218 (1995).  In that 
case, the issue was for a compensable rating for residuals of 
an injury to the right little finger.  The Court noted that 
as stated in the NOTE following Diagnostic Code 5227 
regarding individual fingers, a disability of the little 
finger will be rated at 0% unless ankylosis of the finger is 
extremely unfavorable, in which case it will be rated as 
amputation under Diagnostic Code 5156.  The Court determined 
that the definition of "extremely" unfavorable ankylosis is 
ankylosis of a greater degree of severity than mere 
unfavorable ankylosis.  Further, the Court found that the 
material appearing in the Schedule for Rating Disabilities 
before Diagnostic Codes 5216 through 5219 and before 
Diagnostic Codes 5220 through 5223 (referred to as the 
Ankylosis Preambles) do apply to Diagnostic Codes 5224 
through 5227.  The Ankylosis Preambles provide that when only 
"one joint of a digit is ankylosed or limited in its 
motion," the determination of favorable or unfavorable 
ankylosis will be made on the basis of whether "motion is 
possible to within 2 inches" of the median transverse fold 
of the palm.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

When the veteran's hand was examined in conjunction with this 
claim, no residual problems were discovered.  Arthritis was 
not shown on x-ray films.  The veteran's left little finger 
has not been amputated and he does not suffer from a 
decreased range of motion, grip strength, pain, or 
unfavorable ankylosis.  Hence, the Board finds that a 
noncompensable evaluation is appropriate pursuant to the 
provisions of 38 C.F.R. § 4.40 (1999) or under the diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5227 and 
5156 (1999).

5.  Eye conditions

The veteran has also been rated noncompensable for a number 
of eye problems - an unspecified eye condition, myopia, 
presbyopia, and conversion insufficiency.  These have been 
rated pursuant to the criteria set forth at 38 C.F.R. § 4.84a 
(1999).  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. Part 4, Diagnostic Codes 6061 to 6079 (1999).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (1999).  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations:  (1) when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. Part 4, Diagnostic Codes 
6078 and 6079 (1999).  The Board further notes that the basis 
for a rating for visual impairment will be the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75 (1999).  The veteran's vision is correctable to 
20/20, and he does not meet the criteria for a compensable 
evaluation.

The veteran has another eye disability - that of ptosis - 
which was evaluated under 38 C.F.R. Part 4, Diagnostic Code 
6019 (1999).  Ptosis, unilateral or bilateral, with the pupil 
wholly obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  The Board further notes that the 
basis for a rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  Ptosis, unilateral or 
bilateral, with less interference with vision is rated as 
disfigurement.  The veteran does not have visual impairment, 
as noted above.

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation.  A 
30 percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (1999).

The condition has been reported as being slight on both eyes, 
and the veteran's field of vision is not compromised.  There 
is no indication at all that the ptosis is disfiguring.  The 
eye examiner did not report any drooping or disfigurement.  
None of the examination reports have noted any type of 
disfigurement.  In short, the preponderance of the evidence 
is against a showing that the veteran's bilateral ptosis 
interferes with his vision or results in any disfigurement.  
Consequently, entitlement to a compensable rating for ptosis 
of both eyes is not warranted, and the rating evaluation 
assigned by the RO was correct.  

Although the veteran has not been given a definitive 
diagnosis of glaucoma, the RO has listed suspected glaucoma 
as a condition, and it has assigned a noncompensable rating.  
Glaucoma is rated on the basis of impairment of visual acuity 
or field loss, with the minimum rating being 10 percent.  38 
C.F.R. Part 4, Diagnostic Code 6013 (1999).  As the veteran 
does not have a confirmed diagnosis of glaucoma, and he has 
no impairment of visual acuity or field loss, the criteria 
for a compensable evaluation under this code have not been 
met.  

6.  Hypertension

The veteran's hypertension has been rated as noncompensable.  
VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(1999).

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  All diagnoses of hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Id.  It was further noted that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65215 (December 11, 1997).

Whereas the stated predominant diastolic blood pressures were 
explicit criteria at each rating level, and those were not 
changed by the revision of the diagnostic code, there is no 
benefit to the appellant in application of the older versus 
the newer version of the regulation.  Consequently, the Board 
applies the former version until the effective date of the 
newer, and the newer thereafter.

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The rating schedule noted that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id. A 20 percent disability rating 
required diastolic pressure predominantly of 110 or more with 
definite symptoms.  Id.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

The veteran is not entitled to a higher rating for 
hypertension.  The evidence does not show that he has a 
history of diastolic pressure of predominantly 100 or more.  
There were findings of diastolic pressure of 82 in May 1997 
when he was receiving treatment for a psychiatric condition; 
when examined in December 1999, only one reading was 100.  
The other readings were 88 and 90.  As it can be seen, a 
diastolic pressure that is predominately 100 or more has not 
been shown.  It cannot be said, therefore, that the veteran 
has a history of diastolic pressure of predominantly 100 or 
more, since nearly all of the blood pressure readings since 
1997 have shown diastolic pressure of less than 100.  There 
is no evidence that he is on medication for hypertension.

Under either the old or the new rating criteria, the 
veteran's hypertension is noncompensable.

7.  Left knee

Chondromalacia patella of the left knee has been rated under 
Diagnostic Code 5260, which provides that where flexion is 
limited to 45 degrees, a 10 percent rating will be assigned, 
and where it is limited to 30 degrees, a 20 percent rating 
will be assigned.  The veteran lacks only 5 degrees of full 
flexion of his left knee.  This does not meet the criteria 
for a compensable rating for limitation of flexion.

Consideration is given to whether the knee might also be 
rated under other potentially applicable diagnostic codes.  
Extension is not limited, so Diagnostic Code 5261 is not 
applicable.

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, will 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, and a 30 percent evaluation 
requires severe impairment.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  There 
were no signs indicative of instability, laxity, or 
subluxation on VA examination.  The veteran also does not 
take medications for the knee, he is not receiving any type 
of physical therapy for the condition, and he does not wear 
any type of appliance to support the knee.  When tested, the 
knee does not produce pain and discomfort.  Accordingly, 
there is no basis for assignment of a compensable evaluation 
under Diagnostic Code 5257.

The veteran does not have arthritis of the knee, so a rating 
pursuant to the Diagnostic Codes applicable to arthritis is 
not warranted.

There is no evidence of additional functional impairment with 
pain on use, and no indication of flare-ups.  Accordingly, 
the preponderance of the evidence is against a higher 
evaluation.

8.  Cervical and lumbar spine

The cervical and lumbar segments of the spine have been 
assigned a noncompensable and 10 percent disability ratings 
respectively.  These conditions have been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5003 (1999).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (1999).  Multiple 
involvements of the cervical vertebrae and the lumbar 
vertebrae are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45 (1999).

The veteran has minimal degenerative spondylosis of the 
cervical spine.  His neck was negative on examination, with 
no pain or limitation noted.  With a completely negative 
physical examination, the criteria for a compensable rating 
for arthritis of the cervical spine are not met.  Diagnostic 
Code 5290 for limitation of cervical spine motion provides a 
10 percent disability rating for slight limited motion, a 20 
percent disability rating for moderate limited motion, and a 
30 percent disability rating for severe limited motion.  The 
veteran does not have limited motion, ankylosis of the 
cervical spine, or any neurological findings consistent with 
degenerative disc disease. 

The veteran's lumbar spine disability is rated as 10 percent 
disabling under Diagnostic Code 5003.  He does have 
osteoarthritic changes of the lumbar vertebrae on x-ray, and 
the lumbar segment of the spine is ratable as if it were a 
major joint.  38 C.F.R. § 4.45(d).  It is therefore to be 
rated on limitation of motion under Diagnostic Code 5292.  
Slight limitation of motion warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation warrants a 40 percent 
evaluation.  

On examination, the veteran had no limitation of flexion or 
extension, and only slight limitation of lateral bending and 
rotation.  Movement was painful, but there was no muscle 
spasm.  The examiner indicated that bending, lifting, and 
prolonged sitting could be limited because of the 
degenerative changes of the back.  Additional functional 
limitation could not be quantified.  Given that, over time, 
the veteran's assertions as to the level of pain and 
limitation he has with respect to his back have not been 
credible, as shown by the examination reports indicating 
expressions of pain on movements that could not possibly have 
elicited such pain, and given the fact that he does not seek 
regular treatment for his back, or take advantage of it when 
it is offered, the Board finds that an evaluation in excess 
of 10 percent for his lumbar spine disorder is not warranted, 
even assuming some additional potential limitation 
attributable to pain on use or during flare-ups.  His 
limitation of motion is very slight and, even assuming some 
additional limitation on flare-ups, does not amount to 
objectively verifiable moderate limitation of motion.

B.  Pension Eligibility

Eligibility for pension depends on meeting two tests: service 
during a period of war, and permanent and total disability.  
The veteran may show permanent and total disability in one of 
two ways: 1) he is unemployable as a result of a lifetime 
disability (unemployability standard), or 2) the lifetime 
disability is one that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a) (West 1991).  See Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The regulations governing application 
of the two standards are found at 38 C.F.R. §§ 3.321(b), 
3.340, 3.342, 4.15, 4.16, and 4.17 (1999).

1.  Average Person Standard

In applying the average person test of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15 to this veteran's total 
disability evaluation, it is clear that he does not meet the 
schedular requirements for disability sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  He is rated, in combination, at only 20 
percent.  The rating schedule is designed to reflect average 
impairment in earning capacity (38 C.F.R. § 4.1), and the 
impairment in earning capacity for the average person with 
the combination of disabilities experienced by this veteran 
is 20 percent.  Furthermore, under the average person 
standard, total disability will be considered to exist when 
there is present "any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 4.15 (1999).  The following are considered to be permanent 
and total disability:  the permanent loss of the use of both 
hands, or of both feet, or of one hand and one foot, or of 
the sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  The veteran does not suffer any of 
the listed disability combinations and does not qualify under 
38 C.F.R. § 4.15 for a permanent and total disability rating.

Total disability ratings for pension are further addressed by 
reference to 38 C.F.R. §§ 4.16 and 4.17.  Basic eligibility 
for non-service connected pension under 38 C.F.R. § 4.17 
requires that the disability percentages set forth in 38 
C.F.R. § 4.16 be met and that the veteran be determined to be 
unable to secure and follow substantially gainful employment 
by reason of disabilities which are likely to be permanent.  
38 C.F.R. § 4.16 requires, for a total disability rating, in 
cases of two or more disabilities, that at least one 
disability shall be ratable at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The veteran in this case does not 
have a combined rating of at least 70 percent.

The veteran, therefore, does not meet the "average person" 
standard for pension eligibility, as he does not meet the 
schedular requirements for assessing a permanent and total 
disability.

2.  Unemployability Standard

It remains to be considered whether the veteran might be 
classified as unemployable as an individual, regardless of 
whether his disability picture would render the average 
person unemployable.  38 U.S.C.A. § 1502(a) (West 1991); 38 
C.F.R. § 3.321(b)(2) (1999).

Under 38 C.F.R. § 3.321(b)(2), an extra-schedular evaluation 
is warranted for an individual who does not meet the 
percentage standards of the rating schedule, but who is 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  In such cases, an 
extra-schedular rating of permanent and total disability for 
pension purposes may be granted.  The RO decided that the 
evidence did not show that the veteran had disabilities, 
permanent in nature, that would preclude all forms of gainful 
employment.  In light of this determination, the RO decided 
that the claim did not warrant further referral for 
consideration on an extra schedular basis of a permanent and 
total disability rating for pension purposes. 

The veteran is 44 years old, and he has completed either 10 
or 11 years of school [the record shows both].  He reports 
that he has a GED, and that his occupational background 
includes work as a painter, laborer, driver, construction 
person, and some type of operator.  He reported that he has 
some training in welding.  

None of the VA documents and recent VA medical examination 
reports suggest that the veteran is unemployable due to any 
disability from which he suffers.  The VA psychiatric 
examination does not qualify the veteran as unemployable as a 
result of his depression.  Although the veteran has 
complained about experiencing pain in his back, the doctor 
who examined him in December 1999 did not indicate that the 
pain prevented the veteran from gainful, even sedentary, 
employment.  While the examiner stated that bending, lifting, 
and prolonged sitting would bother the veteran, that same 
doctor did not find that the veteran was precluded from 
working at some type of job.  The Board further notes that 
when the veteran was undergoing counseling and rehabilitation 
as a homeless veteran in a VA facility, the record did not 
show that the veteran's age, education, or industrial 
background prevented him from employment.  In short, the 
evidence does not demonstrate that the veteran's disabilities 
are so severe or his educational level so deficient as to 
preclude all forms of gainful employment.  Lack of motivation 
to work is not the same as inability to work because of 
permanent disability.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
(1999) ("permanent loss or loss of use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or bedridden . . 
. .").  The descriptions of the veteran's disabilities in 
the medical examination reports neither provide an overall 
impression of a severely incapacitated individual nor reflect 
that the disorders which the RO rated were reasonably certain 
to continue at the same degree of impairment throughout the 
veteran's lifetime.  38 U.S.C.A. § 1502 (West 1991).

In December 1997, a decision by the Social Security 
Administration (SSA) found the veteran to be disabled for the 
purpose of SSA benefits.  The SSA determination of disability 
indicated that the veteran's psychiatric disorders [paranoid 
schizophrenia and other functional psychotic disorders] along 
with borderline intellectual functioning were what rendered 
him disabled.  Specifically, the veteran's reported 
schizophrenia was the major disorder noted to cause the 
veteran's disability.  The SSA's determination does not 
control VA adjudication of the case.  Importantly, the SSA 
determination was based on the diagnosis of a condition that 
the VA has found not to exist.  Additionally, the SSA 
decision was made prior to the recent VA psychiatric 
examination which indicated that the veteran was both 
employable and only suffering from depression.  The VA 
pension criteria require a finding that the veteran have 
disabilities, permanent in nature, that would preclude all 
forms of gainful employment.  The Board is bound by the 
above-referenced federal regulations in rendering its 
decision.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  The evidence does not reflect that the veteran's 
medical and mental disabilities effectively preclude him from 
engaging in some type of employment.  Moreover, even though 
the veteran has a limited level of education, based on his 
previous employment, it appears that he would qualify for 
some type of employment, or at least unskilled sedentary 
work, which would not be significantly affected by his 
disabilities.  As such, the veteran's claim for a permanent 
and total disability rating for pension purposes cannot be 
granted.


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
(1999), is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


